Title: To James Madison from Hugh Lennox, Sr., 17 June 1806
From: Lennox, Hugh, Sr.
To: Madison, James



Sir
Kingston Jama. June 17. 1806

I had the honor of addressing you the 16 & 28th duplicates herewith and to which beg reference.  My last application to the Admiral on the score of impressments was the 5 inst. Copy herewith.  Some days after I was called on by his Secretary for an explanation.  Some time was spent in conversation on the subject.  It turned on the point of improper, and in many instances of unqualified protections.  Mr Williams, the Secretary observed that they were well acquainted with the easy manner of obtaining protections in many parts of the United States, and that it was a very notorious fact, that British subjects found no difficulty in obtaining them.  He farther observed, that to be correct in my applications, great caution in me was expected, to be strict in my scrutiny to distinguish between those who were natural born British subjects, and those who were Bona fide Americans, that as Great Britain never relinquished her claim to her Natural Born Subjects, any application of that nature, would not only be improper but injurious.  I had his assurance that any applications should be duly attended to and that all Americans clearly so with proper protections would be set at liberty.
Since I have been here numbers have obtained their enlargement but from the mortality on board the English Merchantmen, great Bounties are Given for the run home, (say Fifty Guineas) and several allured by the Golden Calf entred on board them without calling on me.
It is with pleasure and Satisfaction I tell you that since I have been here I Know of no instance of any Impressments from any american Vessel of a single man who had his protection, thou’ visited by the Men of War Boats for that purpose.  This line of Conduct in the admiral (with whom I shall endeavour to be on Good terms) will make my situation more easy than those before me.
On the whole it might be well if it was possible to draw a line of marked distinction, between those Seamen who are truely Americans born, and those obtaining Certificates as Citizens having grounded their Citizenship by residence or otherwise, by distinctly giving their place of birth.
I have the honor to enclose you a correct list of all the Pendent Vessels on this Station, obtained from the Victualling office, and will be furnished from time to time with their changes.
A rich fleet of Merchantmen under an uncommon Strong convoy sails for England this week.  The expected armament has not yet arrived.  I have the honor to be Sir, your Most obd. He. Servt.

Hugh Lennox

